Citation Nr: 1224510	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to July 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  During the pendency of this appeal, the Veteran's claims file was transferred to the VA Regional Office in Oakland, California. 


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's posttraumatic stress disorder was manifested by depression, survivor's guilt, nightmares, intrusive thoughts, flashbacks, insomnia, panic attacks, disturbances of mood, hypervigilance, emotional numbing, avoidance, exaggerated startle response, and impaired memory and concentration.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) arises from his disagreement with the initial evaluation assigned to this disability following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiner took into account the Veteran's statements and treatment records; the examination included a review of the Veteran's military, occupational, and social histories; and the clinical evaluation included a mental status examination.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 
Historically, the Veteran served on active duty from September 1970 to July 1972.  The Veteran submitted a claim of entitlement to service connection for PTSD in December 2007.  Service connection was granted for PTSD in December 2008, and a 30 percent evaluation was assigned thereto, effective December 5, 2007.  The Veteran perfected an appeal of this decision, seeking an initial evaluation in excess of 30 percent.  The claim has been certified to the Board for appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to 

complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms OR moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 is indicated when there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  Id. 

The record reveals that the Veteran sought treatment at a Vet Center from 
March 2008 to September 2008.  A May 2008 PTSD assessment shows that the Veteran reported recurring thoughts of his experiences in Vietnam that caused him difficulty in everyday life.  The Veteran reported employment issues, past 
risk-seeking behaviors, intrusive thoughts, nightmares, depression, anger management issues, and difficulty with concentration.  The Veteran reported hallucinations, survivor's guilt, hypervigilance, feeling uncomfortable in crowds, and previously using alcohol as a coping mechanism.  The Veteran also reported difficulty making friends, avoidance of talking about the war, and short-term memory problems.  The counselor found that the Veteran's appearance was neat, his manner was friendly and cooperative, his intelligence was average, and his speech was appropriate.  The Veteran was oriented to time, place, and person, and his affect was flat.  The counselor found that the Veteran's PTSD resulted in severe impairment in areas of his life, and stated that the Veteran's PTSD symptoms would continue to be elevated for an indefinite period of time.  The counselor stated that the Veteran's prognosis was fair with continued therapy.

In June 2008, the Veteran's counselor from the Vet Center submitted a written statement in support of the Veteran's claim of entitlement to service connection for PTSD.  The counselor stated that the Veteran's psychological symptoms related to his military service included emotional numbing and distancing, difficulty in interpersonal relationships, difficulty trusting others, hypervigilance, exaggerated startle response, nightmares, intrusive thoughts, guilt, fear, and rumination regarding the death and injury of fellow soldiers.  The counselor opined that the Veteran met the criteria for PTSD, and a GAF score of 50 was assigned.

In October 2008, the Veteran underwent a VA psychiatric evaluation to ascertain the presence of PTSD, and if present, the severity and etiology thereof.  The Veteran described his military experiences and his in-service stressors.  The VA examiner noted that there was no evidence of other traumatic experiences after service.  The Veteran reported trouble sleeping, with nightmares once or twice a week, intrusive thoughts, flashbacks, survivor's guilt, hypervigilance, exaggerated startle response, emotional numbing, trouble with anger and irritability, and problems with memory and concentration.  The Veteran stated that he had been going to a Vet Center since March 2008 for treatment and individual counseling, and that he was attending a program at work.  The Veteran also reported that, four years prior to the VA examination, his son had to take him to the emergency room for treatment when he experienced an extremely severe panic attack.  The Veteran stated that he was married in 1978, divorced in 1993, and reported that during his marriage he had issues of anger and irritability and problems with intimacy.  The Veteran reported generally having trouble with relationships and that as a result, he was socially isolated.  

On examination, the Veteran appeared mildly anxious, and his affect was sad and depressed.  The VA examiner found that the Veteran was neatly dressed, cooperative, oriented to time, person, and place, had good eye contact and clear, logical thinking, and that his recent, intermediate, and remote memory were intact.  The VA examiner found that there was no indication of hallucinations or delusions, psychotic processes, or bizarre or unusual behaviors.  The Veteran's speech was normal, with controlled affect, his insight and judgment were within normal limits, and no gross cognitive deficits were noted.  After a review of the Veteran's claims file and clinical examination, the VA examiner found that the Veteran's PTSD symptoms had interfered with his ability to function effectively at work and in his interpersonal relationships.  The VA examiner also found that the Veteran's anger and irritability issues had interfered with his ability to function effectively in social situations, and that his symptoms had impaired his ability to effectively communicate with others.  The VA examiner found that the Veteran's capacity for adjustment was poor, and that his impairment in his personal and social functioning was severe due to his PTSD symptoms.  As a result, the VA examiner diagnosed PTSD, with secondary depression, and a GAF score of 49 was assigned.

The Veteran's GAF scores during the pendency of this appeal ranged from 49 to 50.  These scores indicate serious impairment in social and occupational functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's PTSD was manifested by depression, survivor's guilt, nightmares, intrusive thoughts, flashbacks, insomnia, panic attacks, disturbances of mood, hypervigilance, emotional numbing, avoidance, exaggerated startle response, and impaired memory and concentration.  However, the Veteran's speech was normal, his thoughts were clear, logical, goal-directed and linear, and his insight and judgment were normal.  There was no evidence of psychotic or delusional processes, suicidal or homicidal ideation, or bizarre or unusual behaviors.  Additionally, the Veteran's GAF scores and symptoms have remained largely constant.  As such, based on all the evidence that bears on occupational and social impairment due to the Veteran's service-connected PTSD, including his GAF scores, the Board finds that a 50 percent evaluation is warranted throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.  The evidence of record does not show suicidal or homicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The objective evidence of record demonstrates that the Veteran was neatly-groomed and dressed, alert, oriented, cooperative, had no  loosened association, no flight of ideas, no delusions, no obsessions, no compulsions, and no phobias.  The Veteran had appropriate personal hygiene, coherent and goal-directed speech, no evidence of psychosis, and fair insight and judgment.  Although the Board recognizes that the evidence of record shows severe social impairment with deficiencies in family relations and social isolation, the evidence does not show that the Veteran has the inability to establish and maintain effective relationships.  Additionally, the Veteran has been able to maintain employment throughout the pendency of the appeal, and has reported that he had no history of missing any time from work.  As such, the Board finds that a 70 percent evaluation is not for assignment, and accordingly, a 50 percent evaluation, but no more, is warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of 
occupational and social impairment caused by this disability.  Id.; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's PTSD was manifested by depression, survivor's guilt, nightmares, intrusive thoughts, flashbacks, insomnia, panic attacks, disturbances of mood, hypervigilance, emotional numbing, avoidance, exaggerated startle response, and impaired memory and concentration.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture presented by a 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 50 percent rating assigned herein more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The evidence shows no distinct periods of time since service connection became effective during which the Veteran's PTSD has varied to such an extent that a rating greater or less than the 50 percent evaluation assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an initial evaluation in excess of 50 percent evaluation assigned herein at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


